                        Case 2:21-cv-01287 Document 1-15 Filed 09/22/21 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                  Western District
                                                 __________        of of
                                                            District  Washington
                                                                         __________

 SECURITY NATIONAL INSURANCE COMPANY, a                             )
           Washington corporation,                                  )
                                                                    )
                             Plaintiff(s)
                                                                    )
                                 v.                                 )
     MICHELLE URBERG, a Washington resident; LEE                    )
                                                                            Civil Action No.
   BAUGH, a Washington resident; WILLIAM REEVE, a                   )
  Washington resident; MARISSA MORGAN, a Washington                 )
  resident; HAOTIAN SUN, a Washington XIAN GONG, a                  )
   Washington resident; DOUGLAS PYLE, a Washington
                                                                    )
    resident; LND CONSTRUCTION LLC, a Washington
                 limited liability company,                         )
                                                                    )
                          Defendant(s)
                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) LND Construction LLC
                                        C/O Santos Orantes
                                        3610 South 263rd Street
                                        Kent, WA 98032




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Michael A. Guadagno
                                        Bullivant Houser Bailey PC
                                        925 Fourth Avenue, Suite 3800
                                        Seattle, WA 98104



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                          Case 2:21-cv-01287 Document 1-15 Filed 09/22/21 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
